DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalla (US 2016/0144871)

Re Claim 1, 2 and 11 and 13; Jalla discloses a method for balancing at least one component of the power supplied by two electrical energy converters (72, 74) connected in parallel in a power grid (30) of a vehicle , in particular a railway vehicle, the method including: (Par. 0030, the entire Fig. 2)
measuring the variation of a component of a current supplied by a first converter, in order to obtain a measured variation, (Par. 0044) and 
 modifying a control setpoint of the first converter as a function of the measured variation. (Par 0044-0048)

Re Claim 3; Jalla discloses wherein the at least one supplied power component is the active power or the reactive power. (Par. 0053)

Re Claim 4; Jalla discloses wherein the component of the measured supplied current is the reactive current or the active current. (Par 0053)

Re Claim 5; Jalla discloses wherein the control setpoint includes a frequency control setpoint. (Par 0055)

Re Claim 6; Jalla discloses wherein the control setpoint of the frequency is an affine function of the measured variation. (Par 0055)

Re Claim 7; Jalla discloses wherein the affine function is a decreasing function of the measured variation.( The relationship between power and frequency is inversely proportional to each other, thus when frequency decreases power increases and to provide adequate power for the load to operate effectively, frequency is decrease )

Re Claim 8; Jalla discloses wherein the control setpoint includes a control setpoint of the voltage.(Par. 0045)

Re Claim 9; Jalla discloses wherein the control setpoint of the voltage is an affine function of the measured variation. (Par. 0045)

Re Claim 10; Jalla discloses wherein the affine function is a decreasing function of the measured variation. (Par. 0045)

Re Claim 12; Jalla discloses wherein the power grid is a power grid of a railway vehicle.(Par 0030)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jalla in view of Karlsson (US 6,016,262)

Re Claim 14; Jalla discloses a railway vehicle powered by a head end power and including an auxiliary power grid, the power grid being a power grid according to claim 11. (the entire Fig. 2)
Jalla does not disclose a catenary. 
However Hasler a catenary VN2 coupled to the inverters (SVR11-22) (Col. 4 line 36-60).
Therefore it would have been obvious to one of the ordinary skill in the art at filing of the invention to have replaced the head end power with a catenary since they are functionally equivalent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/Primary Examiner, Art Unit 2836